DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Response to Election / Restriction filed on January 21, 2022. Claims 1-34 are currently pending in the application.

Election/Restrictions
Applicant's election with traverse of species H, the integrated and handheld intubation species “1700” drawn to figures 17A-21 in restriction in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground that the claims were presented to the different figures grouped in the Office action. This is not found persuasive because claims 1-34 read on species H. Species H has mutually exclusive characteristics differentiating it from the other species, such as, axial movement actuators with a geared interface and a plurality of introducer axial movement actuators.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 2, delete (“assembly”).
In line 9, second elongate should read --disposable second elongate--. 
In line 10, delete (“introducer”).
In line 16, the first imaging should read --the first elongate imaging--.

In line 1, the system should read -- the intubation system--.
Claim 7 is objected to because of the following informalities:
In line 1, the first imaging member should read --the first elongate imaging member--. 
Claim 21 is objected to because of the following informalities:
In line 1, the system should read --the intubation system--.
Claim 22 is objected to because of the following informalities:
In line 1, the system should read --the intubation system--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the robotic" in line 5.  

Claim 7 recites the limitation "the cover endotracheal tube channel" in line 2.  
Claim 7 recites the limitation "the axial controlled movement" in line 3.  
Claim 21 recites the limitation "the lower airway" in line 3.  
Claim 21 recites the limitation "the upper airway" in line 3.  
Claim 22 recites the limitation "the upper airway" in line 2.  
There is insufficient antecedent basis for the limitations in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.11,147,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the patent teach all the features of the current application claims.


Allowable Subject Matter
Claims 1-34 contain allowable subject matter, but the claims are not allowed due to the nonstatutory double patenting rejection. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses a hand held dual-video intubation assembly having two imaging members, disposable second elongate imaging member and endotracheal tube introducer, with video cameras located at the distal end of the two imaging members. The assembly’s hand held housing includes an actuator that robotically controls movement of the members and video cameras. The most relevant art, Chen (US Patent Publication 2018/0147381) teaches an endotracheal intubation system comprising a dual camera assembly at its distal end but fails to disclose two distinct imaging members, a cover, and an actuating member disposed within the housing that robotically controls the visualization guide. Another relevant art, Ferrario 2018/0071473 teaches an intubation assembly with two imaging members (endoscope and endotracheal tube) and cover, but fails to disclose two video cameras and an actuator disposed in a housing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday-Friday from 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775